Pee Curiam.
This is a -workmen’s compensation case. While the language of the petition might be susceptible of an attempt to review a prior finding by the court, it was treated in the court below by both prosecutor and respondents as one for increased disability, and as such an increased award was allowed to the claimant. With the finding on that phase of the case our examination leads us to conclude that it was justified by the proofs.
The various legal contentions raised by the prosecutor we think have all been answered in the negative by the decisions of this court. Tucker v. Beltramo, Inc., 117 N. J. L. 72; 186 Atl. Rep. 821; McLaughlin v. Hahne, 113 N. J. L. 32; 172 Atl. Rep. 566; Ecken v. O’Brien, 115 N. J. L. 33; 178 Atl. Rep. 373; affirmed, 116 N. J. L. 94; 183 Atl. Rep. 273.
The judgment is affirmed, with costs.